 

EXHIBIT 10.06

 



PROMISSORY NOTE

 

$340,000.00.   May 16, 2014

 

FOR VALUE RECEIVED, the undersigned, Verity Water, LLC, a South Dakota limited
liability company (“Maker”) hereby promises to pay to the order of Duane Spader,
(“Payee”), at 1100 E. 64th St. North, Sioux Falls, SD 57104, or at such other
place as the holder hereof may from time to time direct, in lawful money of the
United States of America, the principal sum of Three Hundred Forty Thousand
Dollars ($340,000.00), plus interest at a rate per annum equal to the Base Rate
(hereinafter defined) and accruing from and after from and after December 31,
2012, payable in installments as follows:

 

  (a) On or before September 30, 2015, a payment of all interest accrued from
and after December 31, 2012;         (b) On September 30, 2016, a payment of all
accrued interest not previously paid;         (c) On September 30, 2017, a
payment of principal in the amount of One Hundred Thirteen Thousand Three
Hundred Thirty-Three Dollars and Thirty-Three Cents ($113,333.33), plus all
accrued interest not previously paid;         (d) On September 30, 2018, a
payment of principal in the amount of One Hundred Thirteen Thousand Three
Hundred Thirty-Three Dollars and Thirty-Three Cents ($113,333.33), plus all
accrued interest not previously paid; and         (e) On September 30, 2019, a
payment of principal in the amount of One Hundred Thirteen Thousand Three
Hundred Thirty-Three Dollars and Thirty-Four Cents ($113,333.34), plus all
accrued interest not previously paid.

 

Any amounts not previously paid shall be due and payable on September 30, 2019.
Payments shall first be credited to interest and then to principal. This Note
memorializes advances previously made and amends the repayment terms.

 

As used in this Note, the following terms shall have the respective meanings
indicated below.

 

“Base Rate” means interest at the rate of three percent (3%) per annum, for
periods through September 30, 2016, and thereafter interest at a rate of five
percent (5%) per annum.

 

“Default Rate” means the sum of the Base Rate as of the applicable date plus six
percent (6%).

 

“Maximum Rate” means the maximum usurious interest permitted from time to time
by applicable law.

 

1

 

 

 

Maker shall have the right to prepay, at any time and from time to time without
premium or penalty, the entire unpaid principal balance of this Note or any
portion thereof; provided there shall also be paid with such prepayment all
accrued interest on the unpaid principal balance.

 

If this Note is not paid when due, whether at maturity or by acceleration, the
undersigned promises to pay all costs of collection, including but not limited
to, reasonable attorneys’ fees, if and to the extent such are then permitted to
be recovered by the laws of the State of South Dakota, and all expenses incurred
in connection with the protection or realization of the security which may be
incurred by the holder hereof on account of such collection, whether or not suit
is filed hereon.

 

This Note shall be governed by and construed in accordance with the laws of the
State of South Dakota. Any action or proceeding under or in connection with this
Note against Maker or any other party ever liable for payment of any sums of
money payable on this Note may be brought in any state court in Minnehaha
County, South Dakota. Maker and each such other party hereby irrevocably (i)
submits to the nonexclusive jurisdiction of such courts and (ii) waives any
objection it may now or hereafter have as to the venue of any such action or
proceeding brought in such court or that such court is an inconvenient forum.
Any action or proceeding by Maker or any other party liable hereunder against
Payee shall be brought only in a court located in Minnehaha County, South
Dakota.

 

Maker, for itself, its successors, transfers, and assigns, and each surety,
guarantor, endorser, and other party ever liable for payment of any sums of
money payable on this Note jointly and severally waive notice, presentment,
demand for payment, protest, notice of protest and non-payment or dishonor,
notice of acceleration, notice of intent to accelerate, notice of intent to
demand, diligence in collecting, grace, and all other formalities of any kind,
and consent to all extensions without notice for any period or periods of time
and partial payments, before or after maturity, and any impairment of any
collateral security this Note, all without prejudice to the holder. The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
release or substitute part or all of the collateral security this Note, or to
grant any other indulgences or for bearances whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder.

 

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed as of the day and year first above written.

 

  VERITY WATER, LLC         By:  /s/ VERLYN SNELLER   Its:

 

2

 



